DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 5, “power source” is inferentially included and it is unclear if it is being positively recited or functionally recited.  If it is meant to be positively recited, it is suggested to state there is a power source after line 3, then have the D/A connected to the power source.  Similarly, in line 8, “via an amplifier” is inferentially included. In lines 12 and 13, “one or more electrodes…in the ear canal and on the skin around the skull” is vague as it is unclear how one electrode can be in the ear, and on the skin around the skull.  In addition, two electrodes are needed for the current to flow and complete the circuit for electrical stimulation.  It is suggested to use “a plurality of electrodes configured…”. In line 14, “thereby” is vague as it is unclear if the functions after “thereby” are being positively recited or if this is just a result of the electrodes being connected to the current to deliver stimulation. In line 15, “current pules” is vague as line 10 uses “current signals/pulses”.  It is unclear if can be current signals, or must be current pulses.  In line 16, “different waveforms at various frequency ranges with parameters” is vague, inferentially included, and makes the claim incomplete since it is unclear what element is generating the different waveforms, parameters, and frequency ranges in order to apply them.  In lines 16-17 (and throughout the claims), “via the electrodes” is vague as the claim states there are “one” or more electrodes.  If it unclear if two or more electrodes are necessary in the claim or if only one could function.  In lines 17-18, “by applying electrical stimulation” is inferentially including the electrical stimulation and it is unclear if this is the same as applying the current pulses or if some other element is providing this electrical stimulation. In the last line, “the current value” is vague as it is unclear which “current” is being discussed from the previous paragraphs in claim 1.  In addition, “a threshold value” is inferentially included and some element should be set forth to provide this value.
	Similarly, claim 13 has these problems.
	In claim 2, the claim is vague as it is unclear if the computing device and functions set forth in the claim are being positively recited or functionally recited.  The claim states the simulator “is configured to connect…” and therefore has not yet positively recited the computing device.  If the computing device is meant to be positively recited then the claim should state “further comprising a computing device…”. 
	In claim 5, the frequency range being about 20-20 kHz is vague as it is unclear if the system has to operate over this entire range or if stimulation must be in several values in this range.	
	Similarly, claim 15 has this problem. 
	In claim 6, line 2, before “in”, --is—should be inserted and –and—should be inserted in line 3 before “is”.  In line 3, “the current and voltage sampled values” lack antecedent basis.  In line 4, “from a current sampling and a voltage sampling” is vague as it is unclear what element is doing this function of sampling.  It is suggested to first state an element that is performing this. In line 5, “the current and voltage” is vague as it is unclear which current and voltage is being discussed from claims 1 and 6.  
	Similarly, claim 16 has these problems. 
	In claim 7, “the current value” is vague as it is unclear which current is being discussed.  In addition, “an analog comparator” and “a reference threshold value” are inferentially included
	Similarly, claim 17 has these problems.
	In claim 8, the claim is incomplete for omitting an element to display and sense impedance and “the computing device” lacks antecedent basis. In line 3, “thereby” is vague as it is unclear if some element is providing an error message.  It is suggested to first state an element that produces error messages.
	Similarly, claim 18 has these problems.
	In claim 10, the claim is incomplete for omitting essential structural cooperative relationship between elements for not connection the channels to any other element of claim 1.  The claim is just a listing of parts.  In addition, it is unclear how a “channel” produces stimulation.	
	Similarly, claim 20 has these problems.
	In claim 12, the claim is vague as it is unclear what element of the simulator is performing these functions or if this is just a result of the stimulation.  In line 3, “by examining the auditory pathway” and “to apply electrical stimulation” is vague as these items have been used in claim 1.  It is unclear if these elements in claim 12 are the same as claim 1.  If they are the same, then “the” should be used.
	 In claim 13, line 20, “a computing device connected to the electrical transtympanic stimulator” is vague as the computing device as set forth in the claim is already part of the simulator (as is it is under the preamble “comprising”).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9, 10, 12-15, 19, and 20 are rejected under 35 U.S.C. 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Djalilian et al (2020/0338349).  Due to the vague, indefinite, and inferentially included terms and phrases used in the claims, the claims are difficult to interpret as to what is being positively recited.  As best understood by the examiner, Djalilian discloses the use of a processor as a PC (e.g. figure 1, etc.) with D/A converter (e.g. sound card, figure 1, para. 39, etc.) with voltage to current converter (e.g. figure 1, current source, para. 39, etc.) as an isolated channel for multiple electrodes for the ear canal and skin (e.g. figure 1, para. 40, etc.) to deliver electrical stimulation where the frequency, voltage, and current can be changed (e.g. paras. 41-42, 33, etc., with frequency in the range of about 20-20kHz) and the device can also be controlled by an external device, such as a phone or computer (e.g. para. 35, etc.) and the system contains a protection circuit to disconnect the power supply if the current exceeds a threshold value (e.g. paras. 39, 44, foot switch, etc.).  
In the alternative, if the amplifier is meant to be positively recited and claimed, it would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Djalilian, to include an amplifier between the D/A and voltage to current converter to amplify the voltage signals, as is well known and common knowledge in the art (mpep 2144), since it would provide the predictable results of increasing the voltage from a weak source and/or increasing the power available to another element to generate an effective electrical signal to the patient.
Claims 7, 11, and 17 are rejected under 35 U.S.C. 103 as obvious over Djalilian et al.  Djalilian discloses the claimed invention and the use of a secondary protection circuit as a resistor to prevent current from being delivered at an excessive level (e.g. para. 39, etc.) when it goes over a threshold, but does not discloses exactly the circuit disconnecting from the power source, and the processor being an FPGA.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Djalilian, with the secondary protection circuit disconnecting the power supply from the system when the current is too high and using an FPGA as the processor, as is well known and common knowledge in the art, to provide the predictable results of a redundant safety system that prevents too much current from reaching the patient by killing the power, and using a conventional programmable processor that the user can easily program after manufacture to perform the desired functions of the system and method based on the needs of the user.
Conclusion
The claims are full of vague, indefinite, and inferentially included terms and phrases making the claims difficult to interpret.  Upon correction of the 112b rejections, the claims may be further rejected under 112a and b and/or rejected under 35 USC 102 and 103 with new art or art of record and the case made final.  Note that some claims were not rejected with prior art as it was unclear what exactly was being claimed/positively recited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        5/20/22